Citation Nr: 1401423	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-35 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Lyme disease, to include any residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is clear that the Veteran was bitten by a tick, and diagnosed with and treated for Lyme disease in April 1994 while on duty.

However, the evidence is unclear whether she currently has Lyme disease and/or residuals thereof.  Some of the evidence reflects that the Veteran has tested negatively for Lyme disease and/or any residuals thereof (January 2009 VA examination report), while other evidence suggests she may still have the disease and/or residuals thereof (August 2007 VA treatment records).  Moreover, the VA treatment records are incomplete.  Therefore, it is unclear what medical records the VA examiner relied upon in forming her opinion.

Because the record is unclear, the RO must obtain the outstanding medical records described below and must afforded another examination to reconcile the conflicting evidence and determine the nature and etiology of her current condition.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all VA treatment records from the Fayetteville VAMC, dated since April 2007; and
(b) the private treatment records detailed in an April 9, 1994 service treatment record which states that the Veteran was treated by a "doctor off post" for Lyme disease.

2. Return the claims folder to the examiner who conducted the January 2009 VA examination.  If the examiner is not available, schedule the Veteran for a VA examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests to determine the diagnosis should be accomplished.  

The purpose of the examination is to ascertain the nature and etiology of any Lyme disease, to include any residuals thereof.

Any testing deemed necessary should be conducted to determine whether the Veteran has, or has had, Lyme disease and/or residuals thereof at any time since she filed her claim in October 2006.

Based on a review of the entire claims folder and the results of the examination, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has, or has had, Lyme disease and/or residuals at any time since she filed her claim in October 2006.

If the VA examiner finds the Veteran has, or has had, Lyme disease and/or residuals at any time since she filed her claim in October 2006, the examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Lyme disease and/or residuals identified are related to the April 1994 diagnosis of Lyme disease. 

A rationale should be provided for any opinion or conclusion expressed and the examiner must address any contradictory evidence of record.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

The Veteran is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim since this will result in deciding this claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.  

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim on appeal.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


